DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Amended claim 16, and amended claims 19 and 20 and newly submitted claims 21-22 all depending on claim 16 (Invention group II, drawn to feedback systems utilizing steered pilot signals (i.e., reference signals), classified in H04B 7/0421) are directed to an invention that is independent or distinct from the invention (Invention group I, previous claims 1-15, current claims 9-15, drawn to wireless resource allocation in downlink direction (i.e., recovery search space), classified in H04W 72/042) originally claimed for the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  

In the instant case, the subcombinations I and II do not overlap in scope and are not obvious variants, because the subcombination I recites “receiving a second message for reconfiguring at least one beam failure recovery parameter of an uplink bandwidth part (BWP) associated with a downlink BWP, wherein the at least one beam failure recovery parameter indicates a beam failure recovery search space associated with the downlink BWP; and based on the beam failure recovery search space, receiving a response associated with the second beam failure recovery procedure” which are not found in the subcombination II, and the subcombination II recites “receiving one or more configuration parameters for reconfiguring one or more beam failure detection reference signals; and determining a he one or more beam failure detection reference signals” which are not found in subcombination I. Furthermore, the subcombination I has separate utility of receiving a response associated with the second beam failure recovery procedure without reconfiguring one or more beam failure detection reference signals and determining a radio link quality of the one or more beam failure detection reference signals. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions/species have acquired a separate status in the art in view of their different classification,
the inventions/species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one inventions/species would not likely be applicable to another invention/species, and/or
the invention/species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C.112, first paragraph.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  claims 16 and 19-22 are withdrawn from consideration as being directed to a non-elected invention, there being no allowable generic or linking claim.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Amendments filed on 5/19/2021 are entered for prosecution. Claims 1-16, 19-22 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Applicant’s amendments to claim 7, 13, 20 have overcome the objection to the claim previously set forth in the Non-Final Office Action mailed 2/19/2021 (hereafter, the prior OA).

Applicant’s amendment to claims has overcome each and every rejection based on 35 USC § 112 to the claims previously set forth in the prior OA.

Response to Arguments
Applicant's arguments with respect to claims 1-8 in a reply filed 5/19/2021 (hereafter, Reply) have been considered but are moot because the arguments are directed to the rejections based on 35 USC § 103 to the claims previously set forth in the prior OA, and new ground of rejections on the amended claims with different scopes are applied in the current rejections.

Applicant's arguments with respect to claims 9-16 and 19-22 in Reply have been fully considered but they are not persuasive, because the claims 9 and 16 do not recite the features addressed in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-8, the limitation “receiving, by a wireless device, a first beam failure recovery configuration parameter, for an uplink bandwidth part (BWP), indicating a first recovery search space set for a downlink BWP associated with the an uplink BWP; before receiving a beam failure recovery response, receiving a second beam failure recovery configuration parameter, for the uplink BWP, indicating a second recovery search space set for the downlink BWP associated with the uplink BWP” recited in claim 1 renders the claim(s) indefinite because the meaning of “for an uplink bandwidth part (BWP)” is unclear. Several interpretations are possible including: (1) “first (second) recovery search space set” is “for an uplink bandwidth part (BWP)”, (2) “receiving, by a wireless device, a first (second) beam failure recovery configuration parameter” is “for an uplink bandwidth part (BWP)”, and (3) “a first (second) beam failure recovery configuration parameter’s indicating a first (second) recovery search space set” is “for an uplink bandwidth part (BWP).”
For the purpose of examination, “first (second) recovery search space set” is interpreted as being “for an uplink bandwidth part (BWP)” according to the interpretation (1) above. This a first recovery search space set for an uplink bandwidth part (BWP); before receiving a beam failure recovery response, receiving a second beam failure recovery configuration parameter indicating a second recovery search space set for the uplink BWP.”

Regarding claims 1-8, even with the interpretation above, the limitation “receiving, by a wireless device, a first beam failure recovery configuration parameter, for an uplink bandwidth part (BWP), indicating a first recovery search space set for a downlink BWP associated with the an uplink BWP; before receiving a beam failure recovery response, receiving a second beam failure recovery configuration parameter, for the uplink BWP, indicating a second recovery search space set for the downlink BWP associated with the uplink BWP” recited in claim 1 renders the claim(s) indefinite because the meaning of “for” in “for an uplink bandwidth part (BWP)” and “for an downlink BWP” is unclear. Claim 1 requires “first (second) recovery search space set” to be both “for an uplink bandwidth part (BWP)” and “for a downlink BWP”.
It is unclear from the claims, the original disclosure, and Applicant’s arguments in Reply what “for” in those limitations means, and how to determine whether or not “first (second) recovery search space set” is both “for an uplink bandwidth part (BWP)” and “for a downlink BWP”.
The metes and bounds regarding "for uplink/downlink BWP" cannot reasonably be ascertained, and because there is a great deal of confusion and uncertainty as to the proper interpretation of the limitation(s) of the claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06 II.

The following is a quotation of 35 U.S.C. 112(a):
 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-8, the original disclosure does not support the amended feature of "receiving, by a wireless device, a first beam failure recovery configuration parameter, for an uplink bandwidth part (BWP), indicating a first recovery search space set for a downlink BWP associated with the an uplink BWP; before receiving a beam failure recovery response, receiving a second beam failure recovery configuration parameter, for the uplink BWP, indicating a second recovery search space set for the downlink BWP associated with the uplink BWP” recited in claim 1. Figs. 30-31 and the descriptions in [0513], [0527], and claim 1 of the original set of claims are relevant to the feature, but they only disclose “receiving, by a wireless device, a first beam failure recovery configuration parameter indicating a first recovery search space set for an uplink bandwidth part (BWP); before receiving a beam failure recovery response, receiving a second beam failure recovery configuration parameter indicating a second recovery search space set for the uplink BWP.” More specifically, the amended feature is not supported by original disclosure because “indicating a first recovery search space set for a downlink BWP” is not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et. al (US 20200053557 A1) in view of Deenoo et al. (US 20200374960 A1, hereafter Deenoo). 

Regarding claim 9, Agiwal discloses a method (Figs.5-6, [0099]-[0121]; See also Figs.9-10 and corresponding descriptions) comprising:
	 based on (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.) a detected beam failure (Fig.5, [0107] beam failure), performing (Fig.5, [0107] If beam failure detection criteria are met at operation 520, the UE initiates RA procedure for BFR based on the BFR configuration at operation 530. For example, if beam failure instance indication has been received from lower layers and a counter for beam failure instance indication BFI COUNTER which is initially set to 0 is greater than or equal to beamFailurelnstanceMaxCount for the beam failure detection, the UE initiates an RA procedure for BFR.), by a wireless device (Fig.5, UE), a first beam failure recovery procedure (Fig.5, [0107] RA procedure for BFR);
	 while the first beam failure recovery procedure is ongoing (Figs.5-6, [0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. In an example, in the updated BFR configuration, contention free RA resources for BFR request are updated (Scenario 1), or contention free RA resources are provided (Scenario 2). [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610, the UE checks whether the RA procedure is ongoing for BFR or not for the serving cell for which BFR configuration is received at operation 620), receiving ([0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. [0111] Referring to FIG. 6, upon receiving the RRC reconfiguration message including the BFR configuration at operation 610) a second message (Figs.5-6, [0108] [0111] RRC reconfiguration message) for reconfiguring at least one beam failure recovery parameter (Figs.5-6, [0108] [0111] contention free RA resources for BFR request or contention free RA resources in the updated BFR configuration) of an uplink bandwidth (Figs.5-6, [0108] [0111] RA resources and BFR request are of an uplink bandwidth, because RA and BFR request are transmitted on uplink bandwidth) associated with a downlink bandwidth (Figs.5-6, an uplink bandwidth of a UE is associated with a downlink bandwidth of the UE, because the UE transmit and receive via the associated with the uplink and the downlink bandwidths); and
	 based on the receiving the second message (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.);
stopping the first beam failure recovery procedure (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630.); and
performing (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) a second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).
Agiwal does not disclose the uplink and the downlink are respectively an uplink BWP and a downlink BWP; the first beam failure recovery procedure comprises sending a first message; the first beam failure recovery procedure is ongoing before receiving a response associated with the first beam failure recovery procedure; the at least one beam failure recovery parameter comprises a parameter indicating a beam failure recovery search space associated with the downlink BWP; the second beam failure recovery procedure comprises sending a third message; and based on the beam failure recovery search space, receiving a response associated with the second beam failure recovery procedure.
([0139] Accordingly, various beam configuration aspects and parameters may be implemented in the WTRU and/or network. For example, a beam and/or beam set configuration may include a configuration of an of the following example signals/channels… The DL physical channel resources may correspond at least in part to a BWP. [0147] For example, the WTRU may acquire cell-specific beams as part of the SI for a cell and/or for a BWP. The L3 signaling may be received using dedicated RRC signaling. The WTRU may receive L3 signaling during a configuration and/or reconfiguration procedure, and with or without mobility control information. For example, the WTRU may acquire cell-specific beams for a first cell as part of the SI for the first cell and/or for a BWP of the first cell when connected in a different second cell. For example, the WTRU may be configured with WTRU-specific beams for a cell and/or for a BWP using physical resources of the concerned cell and/or BWP when RRC connected (or when establishing such a connection).); a beam failure recovery procedure is ongoing ([0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. [0222] For example, if the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602. After (or associated with) transitioning the state of a given cell from no beam failure 606 to beam failure detected 602, the WTRU may provide a beam failure indication 608 to the network. In this case, the WTRU may transition the cell's state from beam failure detected 602 to BFR ongoing 604, which may depend on the indication 608 provided to the network and at which time the WTRU may start or restart a BFR timer. If the WTRU determines that BFR for a given Scell is not successful 610, the WTRU may change the Scell's state to beam failure detected 602 or may remain in the BFR ongoing state 604. If the BFR for a given cell is successful 614, the WTRU may change the cell state to no beam failure 606.; Hence BFR is ongoing before BFR is successful by receiving beam recovery response associated with ongoing BFR) before receiving a response ([0157] beam recovery response) associated with the  beam failure recovery procedure ([0157] beam recovery response is associated with ongoing BFR).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the uplink bandwidth, the downlink bandwidth, and the first beam failure recovery procedure of Agiwal to be respectively an uplink BWP, a downlink BWP, and ongoing before receiving a response associated with the beam failure recovery procedure as taught by Deenoo, in order to enable uplink and downlink beam communications using the uplink BWP and the downlink BWP (Deenoo, [0139]) and make appropriate change of BFR status upon receiving beam recovery response (Deenoo, [0157] [0222]).
Deenoo further discloses at least one beam failure recovery parameter ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).) comprising a parameter ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) indicating a beam failure recovery search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) associated with the downlink BWP ([0133] [0139] a control channel search space and/or CORESET and search spaces USS or CSS are associated with the downlink BWP because they are DL physical channel resources and WTRU is configured to monitor them). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the at least one beam failure recovery parameter of Agiwal to comprise a beam failure recovery search space as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).
Deenoo further discloses a beam failure recovery procedure ([0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) comprises sending a message (Fig.5, [0135] [0157] beam recovery requests).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first beam failure recovery procedure and the second beam failure recovery procedure of Agiwal to respectively comprise sending a first message and sending a third message as taught by Deenoo, in order to initiate respective beam recovery procedure (Deenoo, Fig.2, [0087]).
Deenoo further discloses based on the beam failure recovery search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS), receiving ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).) a response associated with the second beam failure recovery procedure ([0133] as response from the network, [0135] a beam recovery response message).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 9 to further comprise receiving the response as taught by Deenoo, in order to complete the second beam failure recovery procedure by receiving a response associated with the second beam failure recovery procedure (Deenoo, [0133]).

Regarding claim 10, Agiwal does not explicitly disclose after the sending the third message, starting a timer; and monitoring, during a time that the timer is running, for the response associated with the second beam failure recovery procedure.
([0114] If contention-free RA resources for BFR request are updated, the UE (re)-starts the BFR timer at operation 760.); wherein after the starting the timer is a time that the timer is running ([0114] If contention-free RA resources for BFR request are updated, the UE (re)-starts the BFR timer at operation 760.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 9 to start a timer if contention-free RA resources for BFR request are updated; wherein after the starting the timer is a time that the timer is running as taught by Agiwal so that the method incorporate, after the sending the third message, starting a timer; wherein after the starting the timer is a time that the timer is running, in order to determine whether or not the second beam failure recovery procedure succeeded or not (Deenoo, [0243] For example, the WTRU may start a timer upon transmission of a beam failure indication or upon beam failure detection and if the BFR cannot be completed before the expiry of the timer the WTRU may declare that the beam recovery has failed. For example, the WTRU may start a BFR timer upon transmission of a MAC CE including a beam failure indication. If a DCI addressed to the WTRU's C-RNTI or CS-RNTI is not received within a timer expiry, the WTRU may declare a BFR failure.) by measuring the time spent for the second beam failure recovery procedure that uses updated contention-free RA resources (Agiwal, Figs.5-6, [0108] While the RA procedure for BFR is ongoing, if the UE receives an RRC reconfiguration message including updated BFR configuration at operation 540, the UE can proceed to operations 550 and 560. In an example, in the updated BFR configuration, contention free RA resources for BFR request are updated (Scenario 1), or contention free RA resources are provided (Scenario 2) and comprises the sending the third message (Deenoo, Fig.5, [0135] [0157]; See also the rejection of claim 9 above).

However, Deenoo discloses after the sending the third message ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. [0135] For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. [0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502.) monitoring for the response associated with the second beam failure recovery procedure ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 9 to further comprises the monitoring operation as taught by Deenoo, in order to determine whether or not the second beam failure recovery procedure succeeded or not (Deenoo, [0243] For example, the WTRU may start a timer upon transmission of a beam failure indication or upon beam failure detection and if the BFR cannot be completed before the expiry of the timer the WTRU may declare that the beam recovery has failed. For example, the WTRU may start a BFR timer upon transmission of a MAC CE including a beam failure indication. If a DCI addressed to the WTRU's C-RNTI or CS-RNTI is not received within a timer expiry, the WTRU may declare a BFR failure.) by monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 11, Agiwal further discloses the second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration) comprises a random access procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).

Regarding claim 12, Agiwal further disclose: re-initiating (Figs.5-6, [0109] If beamFailureRecoveryConfig is reconfigured, the UE terminates the ongoing RA procedure for BFR at operation 550, and the UE re-initiates an RA procedure for BFR using the new configuration at operation 560. [0111] If the RA procedure is ongoing for BFR for the serving cell for which BFR configuration is received, the UE terminates the ongoing RA procedure for BFR at operation 630. The UE re-initiates the RA procedure for BFR for that serving cell using the updated configuration at operation 640.) the second beam failure recovery procedure (Figs.5-6, [0109] an RA procedure for BFR using the new configuration, [0111] the RA procedure for BFR for that serving cell using the updated configuration).
Agiwal does not disclose determining, based on a timer expiring, that the second beam failure recovery procedure is unsuccessful.
However, Deenoo discloses determining ([0217] In an example, the WTRU may be configured to provide additional information in the RRCConnectionReestablishmentRequest message about the nature of beam failure (e.g., beam failure due to candidate beam not found, beam failure due to absence of beam recovery response, and/or beam failure due to beam recovery timer expiry).), based on a timer expiring ([0217] beam recovery timer expiry), that a beam failure recovery procedure is unsuccessful ([0217] beam failure).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 10 to incorporate determining that the second beam failure recovery procedure is unsuccessful as taught by Deenoo, in order to provide additional information about the nature of beam failure (Deenoo, [0217]).

Regarding claim 13, Agiwal does not monitoring, after the sending the first message, a downlink control channel in a control resource set (CORESET) for downlink control information.
However, Deenoo discloses monitoring ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).), after the sending the first message ([0133] if the WTRU transmits a beam recovery request), a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] a control channel search space and/or CORESET for a response from the network, [0135] DL control message, DCI).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 9 to further comprise monitoring operation as taught by Deenoo, in order to determine whether or not the first beam failure recovery procedure succeeded or not (Deenoo, [0243] For example, the WTRU may start a timer upon transmission of a beam failure indication or upon beam failure detection and if the BFR cannot be completed before the expiry of the timer the WTRU may declare that the beam recovery has failed. For example, the WTRU may start a BFR timer upon transmission of a MAC CE including a beam failure indication. If a DCI addressed to the WTRU's C-RNTI or CS-RNTI is not received within a timer expiry, the WTRU may declare a BFR failure.) by monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 14, Agiwal does not disclose the beam failure recovery search space comprises a search space to monitor for a downlink control channel in a control resource set (CORESET) for downlink control information.
However, Deenoo discloses the beam failure recovery search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) comprises a search space ([0133] a control channel search space and/or CORESET, [0139] search spaces USS or CSS) to monitor for a downlink control channel in a control resource set (CORESET) for downlink control information ([0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI). [0139] The configuration of the signals/channels may include DL physical channel resources such as CORESETS/PDCCH (e.g., set of applicable PRBs, DCI formats, aggregation levels, search spaces USS or CSS), and/or PDSCH (e.g., set of applicable PRBs, bandwidth, frequency location).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the beam failure recovery search space of claim 9 to comprise a search space as taught by Deenoo, in order to enable monitoring of a beam recovery request response (Deenoo, [0133]).

Regarding claim 15, Agiwal further discloses the first beam failure recovery procedure (Fig.5, [0107] RA procedure for BFR) comprises a random access procedure (Fig.5, [0107] RA procedure for BFR).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/15/2021